RESTRICTION REQUIREMENT 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claims 1-11 and 16, drawn to a biomatrix layer comprising, consisting essentially of, or consisting of a negatively charged polymer (NCP) at a concentration in the range of 0.1 M to 1,000 M; and a peptide-polyethylene glycol-conjugate according to general formula (I): 

PEG-CW-spacer-R1-spacer-(BX)n (I); 

wherein the spacer,  CW, B, R1, and PEG are present or absent as disclosed in claim 1.

• Group II, claim 12, drawn to a combinatorial library of building blocks of the biomatrix layer according to any one of the preceding claims, comprising individual stock solutions in PBS buffer, comprising, essentially consisting of or consisting of 2.5 M to 7.5 M NCPs selected from the group consisting of heparin, heparan sulfate, chondroitin sulfate, dermatan sulfate, keratan sulfate, dextran sulfate and hyaluronic acid; 2.5 M to 7.5 M PEGs, preferably 4-arm star-PEGs in the range of 4kD to 40 kD; 2.5 M to 7.5 M (BX)n peptides selected from the group consisting of the peptides with SEQ ID NOs: 1 to 14; and 2.5 M to 7.5 M R1 peptides selected from the group consisting of the peptides with SEQ ID NOs 15 to 353. 

• Group III, claim 13, drawn to a kit for producing a purpose-specific biomatrix layer according to claim 1 , comprising-the stock solutions in PBS buffer of the building blocks of the biomatrix layer, comprising, essentially consisting of or consisting of 2.5 M to 7.5 M NCPs selected from the group consisting of M to 7.5 M PEGs, preferably 4-arm star-PEGs in the range of 4kD to 40 kD; 2.5 M to 7.5 M (BX)n peptides selected from the group consisting of the peptides with SEQ ID NOs: 1 to 14; and 2.5 M to 7.5 M R1 peptides selected from the group consisting of the peptides with SEQ ID Nos 15 to 353, and instructions for use of the stock solutions comprising said building blocks to produce a purpose-specific biomatrix layer of the invention.

• Group IV, claim(s) 14-15 and 17, drawn to a process for preparing a biomatrix layer with a thickness in the range from 3 nm to 40 M according to claim 1, said process comprising the steps of: 
	i) preparing a peptide - polyethylene glycol (PEG) - conjugate of formula (1):
	PEG- R1-(BX)n (I), 
and optionally of formula (Ia) 
	PEG-CWGG- R1-GG-(BX)n (Ia) 
wherein 
	- B is lysine or arginine, X is selected from alanine, glycine, serine, threonine, tyrosine, glutamic acid or aspartic acid and n is an integer 
	- R1  represents a bio-functional peptide and may be absent or is a peptide comprising 5 to 30 amino acids;

ii) dissolving said peptide - polyethylene glycol (PEG) - conjugate and NCP in said buffer at 100x of the final concentration;

iii) diluting and mixing solutions of step ii) in a suitable buffer solution, wherein polyethylene glycol (PEG) - conjugate of formula (I) or of formula (II) and said NCP are each contained in said buffer solution at a concentration in the range of 0.1 M to 250 M; and

iv) forming the biomatrix layer by gelation, and optional, when said hydrogel comprises cells or organoids, the additional steps of:

v) seeding said cells or organoids onto the biomatrix layer obtained by step iv) as described above; and

vi) incubating said biomatrix layer and said seeded cells or organoids to facilitate cell adhesion to the biomatrix layer.
 

The groups lack unity of invention because even though the inventions of these groups require the technical feature of a biomatrix layer comprising, consisting essentially of, or consisting of a negatively charged polymer (NCP) at a concentration in the range of 0.1 M to 1,000 M; and a peptide-polyethylene glycol-conjugate according to general formula (I): 
PEG-CW-spacer-R1-spacer-(BX)n (I);
wherein the spacer, CW, B, R1, and PEG are present or absent as disclosed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wieduwild (US 2015/0246132 A1). Wieduwild teaches a hydrogel biomatrix for biotechnological applications containing a covalent polymer peptide conjugate, wherein the covalent polymer peptide conjugate includes conjugates of two or more peptides that are coupled to a polymer chain and the peptide sequence contains a recurring dipeptide motif (BA), wherein B is an amino acid having positively charged side chain such as arginine or lysing, A is alanine, n is an integer between 4 and 20 (Abstract; pg 3, [0014]), the polymer chain is a linear multi-arm polyethylene glycol (pg 3, [0016]). Wieduwild teaches the negatively charged polymer may be heparin (pg 3, [0018]). Wieduwild teaches concentration of the peptide-star PEG conjugate of 0.5 mM (pg 6, [0053]), within the claimed range.

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. A single disclosed species of peptide-polyethylene glycol conjugate: Applicant must elect a specific  
PEG-CW-spacer-R1-spacer-(BX)n;
Including the following species:
	a. a single disclosed species of CW;
b. a single disclosed species of spacer (e.g. spacer is absent or is a dipeptide, tripeptide or tetrapeptide, wherein said dipeptide, tripeptide or tetrapeptide consists of glycine, aminopropanoic acid, aminobutyric acid, aminopentanoic acid, aminohexanoic acid, aminoheptanoic acid, aminooctanoic acid and 3- aminoacrylic acid or combinations thereof; if applicant elects a combination, applicant must disclose the exact mixture they are selecting, i.e., the applicant cannot select the generic "combination" inclusive of all mixtures;
1;
d. a single disclosed species of (BX)n.

2.  A single disclosed species of negatively charged conjugate (e.g. heparin, heparan sulfate, chondroitin sulfate, dermatan sulfate, keratan sulfate, dextran sulfate, hyaluronic acid, polystyrene sulfate (PSS), sulfated alginate, sulfated hyaluronic acid, cyclic dextran sulfate, cyclic dextran phosphate and phytic acid).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Telephonic Prosecution
 	Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election. See MPEP 812.01.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Rejoinder
 	Groups: The examiner has required restriction between product (Group I) and process (Group IV) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612